Title: Archibald S. Bulloch to Thomas Jefferson, 28 April 1819
From: Bulloch, Archibald Stobo
To: Jefferson, Thomas


          
            Sir
            Savannah 28th Apl 1819. 
          
          More than three years have elapsed, since I introduced a Son of mine, to the Christian character, by naming him Thomas Jefferson.
          My respect for your character, and gratitude for your services to our common Country, filled me with the ambition of participating in the honor of transmitting your name to posterity, not indeed with the pen of an historian, because I am not competent, but in the person of a little valuable member of my domestic circle.
          My intention is to train up this boy to be an honor to your memory. Perhaps I may be supposed to be not an impartial judge of the little fellows mind and disposition; but whether I am or not, I may be permitted to offer an opinion for what it is worth.—I do indeed believe him to be an uncommonly fine child, and with the advantages of education which I mean to bestow upon him, my heart swells with the hope, of his becoming one day an ornament to the nation, and an honor to your Name.
           That you may long enjoy in your retirement, that happiness, which you have so pre-eminantly contributed to extend to others, is the Sincere prayer of, sir.
          
            Your friend, & admirer
             A. S Bulloch—
          
        